COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 LEO MARTINEZ,                                 §              No. 08-17-00106-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               409th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20120D01991)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 20, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 20, 2018.

       IT IS SO ORDERED this 22nd day of January, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.